Citation Nr: 0617259	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE



Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to April 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In July 2005, the 
Board remanded the claim for further development. 

The record is not clear whether the veteran is represented.  
An appointment of veterans service organization as claimant's 
representative (or VA Form 21-22) has not been associated 
with the claims file, however, a National Service Officer 
submitted a statement in April 2006.  This matter is referred 
for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2005 remand, the Board, cited to Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), indicating that each 
disability in a pension case must be assigned a percentage 
rating and that the appropriate diagnostic codes should be 
discussed that were used in denying the claim.  The Board 
then specifically requested that the issue remaining on 
appeal be readjudicated, "to include issuing a rating action 
and percentage evaluation assigned to each disability."  
(See July2005 Board remand, p. 3, indented paragraph #2)  It 
appears that such a rating decision has not been issued.  The 
United States Court of Appeals for Veterans Claims has held 
that where remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  
Given the above, the Board has no recourse but to remand the 
case again, for the actions that were not previously 
completed.  

On his October 2003 Form 9, the veteran indicated that he had 
additional myocardial stents implanted in November 2002 at 
the Las Vegas VA Medical Center (VAMC).  These records have 
not been associated with the claims file.  Furthermore, as 
the record shows that the veteran receives periodic treatment 
through VA, more recent records may be outstanding.  As such 
records might have a bearing on the veteran's claim (and are 
constructively of record), they must be secured.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim (as here), the claim shall be rated based 
on the evidence of record. 38 C.F.R. § 3.655.  A July 2005 
Board remand specifically requested a VA general medical 
examination in which the veteran failed to report.  As the 
veteran has previously requested that notice for a VA 
examination to be sent out as early as possible so that he 
could arrange for transportation and the record indicates 
that the veteran relocated around the time the general 
medical examination was scheduled, good cause appears to be 
shown for not reporting for the scheduled VA general 
examination, and another attempt to have him examined is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be asked to identify 
all health care providers, VA and 
private, who may possess additional 
records pertinent to the claim on appeal 
and provide approximate dates of 
treatment.  Complete treatment records 
must be obtained from all identified 
treatment sources.  The veteran must 
assist in this development by providing 
the requested identifying information and 
any necessary releases.  

2.  The veteran should be afforded a VA 
general medical examination to 
determine the nature and extent of all 
disabilities present and their impact 
on self-care functions (and also 
specifically including completion of 
the questionnaire provided for aid and 
attendance examinations).  If the 
examiner finds any special examination 
necessary to assess a particular 
disability, such examination should be 
completed.  It is imperative that all 
physicians review the claims folder 
prior to the examinations.  All 
indicated tests should be accomplished, 
all examination reports must contain 
diagnoses, and all disabilities should 
be evaluated in relation to their 
history.  The examiner should explain 
the rationale for all opinions given.  

3.  It should be documented in the 
record that the veteran was provided 
notice informing him of the scheduled 
VA examination, and notified of 
38 C.F.R. § 3.655 (which provides that 
when a veteran fails to report for an 
examination scheduled in connection 
with an original compensation claim, 
the claim will be decided based on the 
evidence of record).  

4.  The expanded record should be 
reviewed.  The issue on appeal should 
be re-adjudicated, to include issuing a 
rating action that lists all of the 
veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  If the claim remains 
denied, an appropriate supplemental 
statement of the case should be 
furnished to the veteran (and if 
applicable, his representative), and he 
should have the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the June 2000 Court 
decision, previous Board remands, the guidelines of the 
Circuit Court in DAV, supra, and Court's opinion in Stegall, 
supra. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



